WALKEB, P. J.
Written charge 3 requested by the defendant was properly refused. Under it the plaintiff could not have had a verdict for anything unless the jury found that she sustained all the damages she claimed, though the evidence showed that she was injured as alleged and thereby sustained some damage. Besides, the charge was objectionable as requiring an examination by the jury of a pleading in the case.- — Alabama Great So. R. Co. v. McWhorter, 156 Ala. 269, 47 South. 84.
The court was not required to give charge 5 requested by the defendant, as it singled out part of the evidence in the case for the consideration of the jury, thus giving it undue prominence. — Hall v. Cardwell, 5 Ala. App. 481, 59 South. 514.
The appellant could not have been prejudiced by the court’s refusal to give charge 7 requested, by it, as the predicate for a verdict in its favor because of the absence of negligence on the part of any employee in the respect mentioned in that charge was, in charge 8 given at the -defendánt’s request, stated as a predicate for such a verdict as favorably to the defendant as it was entitled to have it stated.
The refusal to give written charge 8 requested by the defendant is not a ground of reversal. — Alabama Great Southern R. Co. v. Robinson (Sup.) 62 South. 813.
The foregoing disposes of the rulings which have been assigned as errors.
Affirmed.